EXHIBIT 99.1 FOR IMMEDIATE RELEASE CHARMING SHOPPES, INC. REPORTS FOURTH QUARTER RESULTS ● Total net sales increased 7% to $575.8 million for the fourth quarter ended January 29, 2011, compared to $539.0 million for the prior year period; ● Comparable store sales for the fourth quarter increased 9%, including an 11% increase at Lane Bryant; e-commerce sales increased 41%; ● Adjusted EBITDA* for the fourth quarter improved by $23.6 million to $10.7 million, compared to negative adjusted EBITDA* of $(12.9) million in the fourth quarter of the prior year; ● On a GAAP basis, net loss per diluted share was $(0.26) for the fourth quarter, compared to net loss per diluted share of $(0.24) in the fourth quarter of the prior year; ● On a non-GAAP basis*, net loss per diluted share was $(0.08) for the fourth quarter, compared to net loss per diluted share of $(0.36) in the fourth quarter of the prior year.Both periods’ results on a non-GAAP basis exclude impairment charges, restructuring and other charges, charges related to the sale of the Company’s proprietary credit card receivables program and gain on the repurchase of debt.Results for the fourth quarter of the prior year exclude the impact of an income tax benefit from a tax law change; ● Cash was $117 million and net availability on the Company’s fully committed and undrawn revolving line of credit was $154 million, providing total liquidity of $271 million as of the end of the fourth quarter. *(refer to GAAP to non-GAAP reconciliation, below) Bensalem, PA, March 24, 2011 – Charming Shoppes, Inc. (NASDAQ: CHRS) a leading multi-brand apparel retailer specializing in women's plus-size apparel, today reported sales and operating results for the three and twelve month periods ended January 29, 2011.Additionally, the Company announced the alignment of its Lane Bryant and Lane Bryant Outlet divisions, and the further rationalization of its store base during 2011.In separate news, the Company announced the appointment of Anthony M. Romano as the Company’s President and Chief Executive Officer and a member of the Company’s Board of Directorsand the appointment of Brian Woolf as Group President – Lane Bryant. Commenting on the results for the quarter, Anthony M. Romano, President and Chief Executive Officer of Charming Shoppes, Inc. said, “During the fourth quarter of 2010, we stabilized our businesses, generated positive comparable store sales and improved our operating performance. The improvement in our fourth quarter results was driven by a more targeted holiday fashion assortment, an improved in-stock inventory position in our intimate apparel and core bottoms programs, and a more aggressive promotional and advertising program than in previous holiday seasons.Our holiday assortments were well received, and drove strong results in categories such as fashion knit tops and sweaters, novelty t-shirts, year-round wear-to-work bottoms, and core denim.Our assortments drove a 9% increase in our comparable store sales, including an 11% increase at Lane Bryant, and sales at our online businesses increased 41% for the quarter.While we have made progress, we recognize that our results follow double-digit negative same-store sales performance over the previous two holiday seasons. “Our gross profit dollars increased by $12.2 million and operating expenses decreased by $11.9 million (excluding impairment and other charges,refer to GAAP to non-GAAP reconciliation below), and decreased as a percent of sales by 520 basis points during the period. “As to our profitability, we have made progress, increasing adjusted EBITDA by $23.6 million compared to the year-ago quarter.Our leverage on operating expenses was primarily driven by higher sales volume and decreased store operating expenses, which included lower rent expense as a result of the operation of fewer stores and lease negotiations.We also drove additional credit card promotions in order to incentivize our customer to use our private label credit cards, which resulted in increased income from our card programs. “Sharp increases in cotton-based raw materials pricing were not a factor in our fourth quarter results; however, as we look to 2011, we do expect a modest increase in product costs for our Spring season, further increasing as we enter the Summer season, with the biggest challenges in Fall and Holiday.To mitigate these increases, each brand is planning to selectively increase pricing across its product assortments, while being aware of the competitive environment and the price sensitivity of our customers. Fourth Quarter Consolidated Results ● Net sales for the three months ended January 29, 2011 increased $36.8 million or 6.8% to $575.8 million, compared to $539.0 million for the three months ended January 30, 2010.The increase in sales was related to a 9% increase in comparable store sales and an increase in e-commerce sales, partially offset by the impact of operating 85 fewer stores than in the year-ago period.E-commerce sales increased 41% to $39.0 million in the fourth quarter, compared to $27.8 million in the year ago period.The Company’s Figi’s food and gift division, which is primarily a fourth quarter business, delivered a 7% net sales increase, which was driven by increased catalog circulation during the period. ● Gross profit increased $12.2 million to $247.6 million in the quarter, compared to $235.4 million in the same quarter last year, related to higher sales volume and partially offset by a modest decrease in the gross margin.The gross margin decreased by 70 basis points to 43.0% for the quarter ended January 29, 2011, compared to 43.7% for the quarter ended January 30, 2010, related to the Company’s increased promotional activity throughout the quarter. ● Total operating expenses, excluding impairment charges and restructuring and other charges, decreased $11.9 million to $255.1 million or 44.3% of sales in the quarter, compared to $267.0 million or 49.5% of sales in the same quarter last year (refer to GAAP to non-GAAP reconciliation, below).Selling, General and Administrative expenses decreased by $7.7 million and improved by 320 basis points, primarily resulting from lower store expenses and an increase in income from the Company’s private label credit card program.Additionally, Occupancy and Buying expenses decreased by $3.7 million and improved by 180 basis points, resulting from lower rent expense as a result of the operation of fewer stores and lease negotiations.Both SG&A expenses and Occupancy and Buying expenses leveraged on higher sales volume. ● The quarter ended January 29, 2011 included impairment charges of $17.1 million and restructuring and other charges of $4.0 million.As a result of the Company’s impairment review, 157 stores were identified as having asset carrying values in excess of such stores’ respective forecasted cash flows, which resulted in a non-cash impairment charge.Restructuring and other charges for the quarter ended January 29, 2011 were primarily related to the Company’s strategic decision as announced today to close all 30 Catherines stores located in outlet centers.The quarter ended January 30, 2010 included store impairment charges of $15.7 million, charges of $0.9 million related to the sale of the Company’s proprietary credit card receivables program, and restructuring and other charges of $0.5 million. ● Adjusted EBITDA for the fourth quarter was $10.7 million, compared to negative adjusted EBITDA of $(12.9) million in the prior-year period (refer to GAAP to non-GAAP reconciliation, below), reflecting an improvement of $23.6 million. ● Loss from operations, excluding impairment charges and restructuring and other charges, was $7.5 million or (1.3)% of sales in the fourth quarter.The year over year loss was narrowed by $24.1 million compared to loss from operations of $31.6 million or (5.9)% of sales for the prior-year period, which excluded store impairment charges, restructuring charges, and charges related to the sale of the Company’s proprietary credit card receivables program, (refer to GAAP to non-GAAP reconciliation, below). ● Net loss on a GAAP basis was $30.4 million, (5.3)% of sales, or $(0.26) per diluted share for the fourth quarter, compared to net loss on a GAAP basis of $28.0 million, (5.2)% of sales, or $(0.24) per diluted share in the fourth quarter of the prior year. ● On a non-GAAP basis, net loss per diluted share was $(0.08), compared to net loss per diluted share of $(0.36) in the fourth quarter of the prior year.Both periods’ results on a non-GAAP basis exclude impairment charges, restructuring and other charges, charges related to the sale of the Company’s proprietary credit card receivables program and gain on the repurchase of debt.Results for the fourth quarter of the prior year exclude the impact of an income tax benefit from a tax law change.These items aggregate $(0.18) net loss per diluted share for the quarter ended January 29, 2011, and $0.12 net income per diluted share for the quarter ended January 30, 2010.(Refer to GAAP to non-GAAP reconciliation, below.) ● The Company’s cash position for the quarter ended January 29, 2011 was $117 million, compared to $187 million for the period ended January 30, 2010. Total liquidity was $271 million, including $117 million in cash and $154 million of net availability under the Company’s committed and undrawn line of credit.(Refer to comments below for additional information.) ● The Company did not repurchase any of its 1.125% Senior Convertible Notes due 2014 (the “Notes”) during the quarter ended January 29, 2011.During the year ended January 29, 2011, the Company repurchased Notes with an aggregate principal amount of $49.2 million for an aggregate purchase price of $38.3 million.Since 2009, the Company has repurchased Notes with an aggregate principal amount of $134.5 million for an aggregate purchase price of $88.9 million. Commenting on the Company’s performance and liquidity, Eric M. Specter, Executive Vice President and Chief Financial Officer said, “Our liquidity has remained at very healthy levels throughout the year, and included $117 million in cash and net availability of $154 million on our fully committed and undrawn revolving line of credit at year end.During the fourth quarter, our cash position increased by $13 million compared to the end of the third quarter as a result of our improved adjusted EBITDA results, and improved sell-throughs of our merchandise at each of our brands.Year over year decreases in our cash balances are primarily attributable to repurchases of our 1.125% Senior Convertible Notes, and increases in investment in inventory net of accounts payable at year end.” The Company’s Fiscal 2011 capital expenditures plan, net of $2 million in landlord allowances, is approximately $37 million.This capital is to be deployed, after satisfying the Company’s return on investment criteria, for approximately 5-7 new store openings, 10-13 relocations, store remodeling and refurbishment, and to fund fixtures for new merchandise assortments. Twelve Months Consolidated Results ● Net sales for the twelve months ended January 29, 2011 decreased $2.8 million or 0.1% to $2.062 billion, compared to $2.065 billion for the twelve months ended January 30, 2010.The year over year decrease is related to 85 net store closings over the previous 12 months. ● Comparable store sales increased 3% for the twelve months, compared to a comparable store sales decrease of 13% in the prior-year period.E-commerce sales increased 38% to $131.4 million, compared to $95.1 million in the year-ago period.The Company’s Figi’s food and gift division, which is primarily a fourth quarter business, delivered a 9% net sales increase for the twelve months, which was driven by increased catalog circulation. ● Gross profit decreased $8.6 million to $1.015 billion for the twelve months, compared to $1.024 billion in the same period last year.The gross margin decreased by 40 basis points from 49.6% of sales to 49.2% of sales for the twelve months ended January 29, 2011, primarily attributable to increased promotional activity during the fourth quarter. ● Total operating expenses, excluding impairment, restructuring and other charges, and charges related to the sale of the Company’s proprietary credit card receivables program decreased $16.3 million to $1.033 billion or 70 basis points to 50.1% of sales during the twelve months, compared to $1.049 billion or 50.8% of sales in the same period last year, (refer to GAAP to non-GAAP reconciliation, below). ● The year ended January 29, 2011 included impairment charges of $17.1 million, restructuring and other charges of $8.8 million and a gain on repurchase of debt of $1.9 million.The year ended January 30, 2010 included restructuring and other charges of $31.7 million, store impairment charges of $15.7 million, charges of $14.2 million related to the sale of the Company’s proprietary credit card receivables program, and gain on the repurchase of debt of $14.0 million. ● Adjusted EBITDA (refer to GAAP to non-GAAP reconciliation, below) was $50.2 million or 2.4% of sales during the twelve months, reflecting a decrease of $0.3 million compared to $50.5 million or 2.4% of sales in the prior year. ● Net loss on a GAAP basis was $54.0 million, (2.6)% of sales, or $(0.47) per diluted share for the twelve months, compared to net loss on a GAAP basis of $78.0 million, (3.8)% of sales, or $(0.67) per diluted share in the prior year. ● On a non-GAAP basis, net loss per diluted share was $(0.26), compared to net loss per diluted share of $(0.52) in the prior year.Both periods’ results on a non-GAAP basis exclude impairment charges, restructuring and other charges, charges related to the sale of the Company’s proprietary credit card receivables program and gain on the repurchase of debt.Results for the fourth quarter of the prior year exclude the impact of an income tax benefit from a tax law change.These items aggregate $(0.21) net loss per diluted share for the year ended January 29, 2011, and $(0.15) net loss per diluted share for the year ended January 30, 2010.(Refer to GAAP to non-GAAP reconciliation, below.) Sales results for the three and twelve month periods ended January 29, 2011 and January 30, 2010 were: For the Three Month Periods For the Twelve Month Periods ($ in millions) Net Sales Period Ended 1/29/11 Net Sales Period Ended 1/30/10 Total Net Sales Change Comparable Store Sales Period Ended1/29/11 Net Sales Period Ended 1/29/11 Net Sales Period Ended 1/30/10 Total Net Sales Change Comparable Store Sales Period Ended1/29/11 Lane Bryant(1) $ $ +12
